Case 20-10553-CSS Doc 285 Filed 03/31/20 Page 1of1

“TE
ry

March 21% 2020

C2
ce
=k
o
er

2UZU HAR

om
2a
bit es)
Be
ox

s003

cr

mee

To Whom it may concern,

 

| hired into Art Van Furniture In 2017. | have given the last 3 years of my life to this organization and
thought | was going to spend the rest of my life here until | retired. This company helped me develop as
a human and into being in motherhood as a single mother | definitely needed all the advice though the
_ years. Everyone here was family. In 2017 Mr. Van sold our company to TH lee Partners. Over the last 3
years the company has turned over key executives and changed many of the things we had done for the
last 20 years. Although | did start 3 years ago it was before ail of the changes started to happen. |
however stayed through the changes and trusted that we were going to head down the right path.
Unfortunately, the time has come and we have been told that we were officially locking the doors. With
the bankruptcy we had to make guest very mad and unhappy and we had to take all the screaming and
yells and even people threating our lives and trying to hit us. We all are not getting paid for the rest of
the time like we said we were and on top of it we are losing our health insurance during the worst time
with the coronavirus pandemic. Not sure as a single mother how | am supposed to provide and live and
take care of my child.

 

Thank You for the time you spent reading this letter.

   

Sincerely,

Sabrina Tedder Ce bafy
